Filed 7/28/22 P. v. Lovdal CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C095520

           v.                                                                          (Super. Ct. No.
                                                                                    STKCRFE20210011636)
 JAKE ANTHONY LOVDAL,

                    Defendant and Appellant.




         Appointed counsel for defendant Jake Anthony Lovdal asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         In July 2021, defendant walked out of a store holding several items with a total
value of $83 that he did not purchase. When a store employee confronted him, defendant
pushed the employee and left the scene. An October 2021 complaint alleged one count of




                                                             1
second degree robbery (Pen. Code, § 211; count 1) and one count of misdemeanor petty
theft (Pen. Code, § 484, subd. (a); count 2).
         In January 2022, pursuant to a negotiated disposition, defendant pleaded no
contest to the robbery. Consistent with the parties’ understanding of the negotiated
disposition, the trial court sentenced defendant to state prison for the lower term of two
years.
                                                II
         Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. More than 30 days elapsed, and we received no communication from
defendant.
         Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                        DISPOSITION
         The judgment is affirmed.


                                                        /S/
                                                     MAURO, J.

We concur:



    /S/
ROBIE, Acting P. J.



    /S/
RENNER, J.

                                                2